WINSLOW, District Judge.
Libel by the United States for forfeiture of automobile, etc., submitted on agreed statement of facts. Jury trial waived.
The facts in this ease are very similar to U. S. v. Garth Motor Co. (C. C. A.) 4 F.(2d) 528, approved by the Circuit Court of Appeals, Second Circuit in U. S. v. One Reo Truck Automobile, The William L. Mantha Co., Inc., Claimant, 9 F.(2d) 529, decided November 16, 1925.
I think that section 26, title 2, of the National Prohibition Act (Comp. St. Ann. Supp. 1923, § 10138%mm), operates to supersede the provisions of R. S. § 3450 (Comp. Stat. 6352). Both of the cases cited so held. Upon the submission of this -ease, I expressed my views as to the drastic penalty of section 3450. It is quite possible that Congress, in considering section-3450, which fails to protect an innocent interest in the thing forfeited, found -that this section was too severe and had that thought in mind at the time of the enactment of the National Prohibition Act. This conclusion accords with the expression of opinion in the ease of U. S. v. Garth Motor Co., supra.
Libel dismissed. Decree to be settled on notice.